G-OLDTH WAITE, J.
—We think the court erred, in foiling to charge the appellee with interest on the amount of money shown to be in his hands as administrator, from tho time it was received by him. The effect of the act of 1828 (Olay's Digest, p. 198, § 28), and of the Code (§ 1813), is, to render an administrator prima facie liable for 'interest, unless he discharges himself by making the affidavit required.—King v. Cabiness, 12 Ala. R. 598; Hollis v. Caughman and Wife, 22 ib. 478. In the present case, the appellee does not deny that he used the funds, but seeks to avoid the effect of the statutory requisition, by making affidavit that “he always had on hand, or within his immediate control, a sum amply sufficient to pay” the amount due by him as administrator.— This might be the case, and still he may have used the trust funds.
Let the decree be reversed, and the cause remanded.